DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 01/05/2022 with respect to claims 1-21 have been fully considered but they are not persuasive. 
In re pages 7-8, Applicant states that “Claims 1-20 have been rejected under 35 U.S.C. § 102 as allegedly being obvious over U.S. Patent No. 9,620,169 to Nolan et al. (“Nolan”). Applicant respectfully traverses this rejection. Under § 102, a claim is anticipated “only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” See M.P.E.P. 2131 citing Verdegaal Bros. v. Union Oil Co. of California, 814 F. 2d 628, 631 (Fed. Cir. 1987). To this end, for an anticipation rejection under § 102, “[t]he identical invention must be shown in as complete detail as is contained in the... claim” and “[e]very element of the claimed invention must be literally present, arranged as in the claim.” See id. citing Richardson v. Suzuki Motor Co., 868 F. 2d 1226, 1236 (Fed. Cir. 1989) (Emphasis added). In the present case, Nolan fails to disclose each and every feature of claims 1-20, as further explained below. Independent claim 1 recites features for, inter alia, “...receiving, by the editing system, a cut vector comprising a plurality of cut times, wherein the cut vector is derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file received by the editing system, and wherein two adjacent intervals formed by three identified temporal locations of the 
(1) In response, the Examiner respectfully disagrees. For instance, Nolan discloses in fig. 15 col. 21 lines 54-67 the following: First, the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. Second, at step 1507, the function re-times the image sequence to match the tempo of the music. Third, by default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). Fourth, the automatic beat subdividing  Fifth, images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Therefore, it should be noted that timing of cuts represent cut vector derived from a musical file. Furthermore, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. As a result, the intervals between the timing of cuts are different. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different. As a result, the Applicant’s statements are unsupported by Nolan.
From the above passages, Nolan indeed discloses all the claimed limitations of independent claim 1 that recites “receiving, by an editing system, one or more image content items” (see col. 21 lines 30-36 for receiving, by an editing system (i.e. editing system), one or more image content items (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15)); “receiving, by the editing system, a cut vector comprising a plurality of cut (see col. 21 lines 54-57 for receiving, by the editing system (i.e. editing system), a cut vector comprising a plurality of cut times, wherein the cut vector is derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file received by the editing system (i.e. editing system), and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. At step 1507, the function re-times the image sequence to match the tempo of the music. By default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). The automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo as described in fig. 15 col. 21 lines 54-67. First, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Second, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different); “and automatically mixing, by the editing system, the one or more image content items to produce an edited multimedia sequence” (see col. 21 lines 58-67, col. 22 lines 1-54 for automatically mixing, by the editing system (i.e. editing system), the one or more image content items to produce an edited multimedia sequence (i.e. the audio (music) and video (images) streams are synchronized and multiplexed as shown in fig. 15 at step 1520 col. 22 lines 51-53))
Therefore, Nolan discloses all the claimed limitations of independent claim 1, and also all the claimed limitations of independent claim 8 and 15 that recite similar claimed features.
In re page 8, Applicant states that “The Office rejects claims 8 and 15 under similar reasoning as that applied to claim 1. Therefore, it is respectfully asserted that claims 8 and 15 are allowable for at least the same reasons asserted with respect to claim 1. Accordingly, withdrawal of the rejection is respectfully requested.”
(2) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 8 and 15, Nolan discloses all the claimed limitations of independent claims 1, 8 and 15.
In re page 8, Applicant states that “Dependent claims 2-7, 9-14, and 16-20 variously depend on claims 1, 8, and 15, while reciting additional elements. Therefore, for at least the reasons mentioned above with respect to claims 1, 9, and 15, each of these claims is also patentable over Nolan. Accordingly, Assignee respectfully requests that this rejection of claims 2-7, 9-14, and 16-20 be withdrawn.”
(3) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 8 and 15, Nolan discloses all the claimed limitations of independent claims 1, 8 and 15.
In re page 9, Applicant states that “Claim 21 has been rejected under 35 U.S.C. § 103 as allegedly being obvious over Nolan in view of U.S. Patent Publication No. 2016/0342382 to Jehan et al. (“Jehan”). Applicant respectfully traverses this rejection. Jehan fails to cure the deficiencies identified above with respect to the independent claims. Since independent claim 15 should be allowable for the reasons asserted above, dependent claim 1 should also be allowable at least by virtue of their dependency on allowable independent claims and because they recite additional claim features. Therefore, the undersigned representative will not address each of the arguments with respect to claim 21 and reserves the right to address these arguments at a later time. Accordingly, the undersigned respectfully requests the reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 21.”
(4) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claims 8 and 15, Nolan discloses all the claimed limitations of independent claims 1, 8 and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan et al. (US 9,620,169 B1)(hereinafter Nolan).
Re claim 1, Nolan discloses a computer-implemented method for mixing multimedia content, comprising: receiving, by an editing system, one or more image content items (see col. 21 lines 30-36 for receiving, by an editing system (i.e. editing system), one or more image content items (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15)); receiving, by the editing system, a cut vector comprising a plurality of cut (see col. 21 lines 54-57 for receiving, by the editing system (i.e. editing system), a cut vector comprising a plurality of cut times, wherein the cut vector is derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file received by the editing system (i.e. editing system), and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. At step 1507, the function re-times the image sequence to match the tempo of the music. By default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). The automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo as described in fig. 15 col. 21 lines 54-67. First, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Second, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different); and automatically mixing, by the editing system, the one or more image content items to produce an edited multimedia sequence (see col. 21 lines 58-67, col. 22 lines 1-54 for automatically mixing, by the editing system (i.e. editing system), the one or more image content items to produce an edited multimedia sequence (i.e. the audio (music) and video (images) streams are synchronized and multiplexed as shown in fig. 15 at step 1520 col. 22 lines 51-53))
Re claim 2, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprises: receiving an effects vector comprising a plurality of time values, wherein each of the time values is associated with an animation property (see col. 23 lines 54-67, col. 24 lines 1-14, col. 34 lines 4-24 for receiving an effects vector comprising a plurality of time values, wherein each of the time values is associated with an animation property (i.e. animation and values as described in col. 23 lines 63-67, col. 34 lines 4-8)); applying a first animation effect to at least one of the one or more image content items of the edited (see col. 21 lines 20-29, col. 26 lines 57-67, col. 27 lines 1-4 for applying a first animation effect to at least one of the one or more image content items of the edited multimedia sequence at a first time value of the plurality of time values based on a first animation property indicated by the effects vector (i.e. animation effects applied to the content items). Also, see col. 23 lines 63-67, col. 34 lines 4-8 for animation and values); and applying a second animation effect to at least one of the one or more image content items of the edited multimedia sequence at a second time value of the plurality of time values based on a second animation property indicated by the effects vector (see col. 21 lines 20-29, col. 26 lines 57-67, col. 27 lines 1-4 for applying a second animation effect to at least one of the one or more image content items of the edited multimedia sequence at a second time value of the plurality of time values based on a second animation property indicated (i.e. animation effects applied to the content items). Also, see col. 23 lines 63-67, col. 34 lines 4-8 for animation and values)
Re claim 3, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprises: combining the edited multimedia sequence with a digital music file to produce a mixed multimedia output file (see col. 22 lines 51-54 for combining the edited multimedia sequence with a digital music file to produce a mixed multimedia output file (i.e. the audio (music) and video (images) streams are synchronized and multiplexed at step 1520, and the video is output at step 1521 as shown in fig. 15))
Re claim 4, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plurality of cut times of the cut vector correspond with audio artifacts in the music file (see col. 21 lines 54-57 for the plurality of cut times of the cut vector correspond with audio artifacts in the music file (i.e. detected musical beats location))
Re claim 5, Nolan as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the plurality of time values of the effects vector correspond with audio artifacts in the music file (see col. 21 lines 54-57 for the plurality of time values of the effects vector correspond with audio artifacts in the music file (i.e. detected musical beats location). Also, see col. 21 lines 20-29, col. 23 lines 63-67, col. 26 lines 57-67, col. 27 lines 1-4, col. 34 lines 4-8 for animation effects and values)
Re claim 6, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the one or more image content items comprises a digital image (see col. 21 lines 35-36 for the one or more image content items comprises a digital image (i.e. digital image))
Re claim 7, Nolan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the one or more image content items comprises a digital video (see col. 21 lines 35-36 for the one or more image content items comprises a digital video (i.e. digital video))
Re claim 8, Nolan discloses a system for automatically mixing multimedia content, the system comprising: one or more processors (see col. 5 lines 45-46 for one or more processors (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like)); and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations (see col. 5 lines 45-46, col. 6 lines 3-16 for a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like)) comprising: receiving, by an editing system, one or more image content items (see col. 21 lines 30-36 for receiving, by an editing system (i.e. editing system), one or more image content items (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15)); receiving, by the editing system, a cut vector comprising a plurality of cut times, wherein the cut vector is derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file received by the editing system, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (see col. 21 lines 54-57 for receiving, by the editing system (i.e. editing system), a cut vector comprising a plurality of cut times, wherein the cut vector is derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file received by the editing system (i.e. editing system), and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. At step 1507, the function re-times the image sequence to match the tempo of the music. By default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). The automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo as described in fig. 15 col. 21 lines 54-67. First, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Second, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different); and automatically mixing, by the (see col. 21 lines 58-67, col. 22 lines 1-54 for automatically mixing, by the editing system (i.e. editing system), the one or more image content items to produce an edited multimedia sequence (i.e. the audio (music) and video (images) streams are synchronized and multiplexed as shown in fig. 15 at step 1520 col. 22 lines 51-53))
Re claim 9, Nolan as discussed in claim 2 above discloses all the claimed limitations of claim 9.
Re claim 10, Nolan as discussed in claim 3 above discloses all the claimed limitations of claim 10.
Re claim 11, Nolan as discussed in claim 4 above discloses all the claimed limitations of claim 11.
Re claim 12, Nolan as discussed in claim 5 above discloses all the claimed limitations of claim 12.
Re claim 13, Nolan as discussed in claim 6 above discloses all the claimed limitations of claim 13.
Re claim 14, Nolan as discussed in claim 7 above discloses all the claimed limitations of claim 14.
Re claim 15, Nolan discloses a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising (see col. 5 lines 45-46, col. 6 lines 3-16 for comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like)): receiving, by an editing system, one or more image content items (see col. 21 lines 30-36 for receiving, by an editing system (i.e. editing system), one or more image content items (i.e. processing video for a beat sequence video editing project begins at step 1501. At step 1503, the system parses a list of input sources and returns a video clip. The list of input sources may include paths to user-supplied images or video files, for example as shown in fig. 15)); receiving, by the editing system, a cut vector comprising a plurality of cut times, wherein the cut vector is derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file received by the editing system, and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (see col. 21 lines 54-57 for receiving, by the editing system (i.e. editing system), a cut vector comprising a plurality of cut times, wherein the cut vector is derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file received by the editing system (i.e. editing system), and wherein two adjacent intervals formed by three identified temporal locations of the plurality of identified temporal locations are different (i.e. the music file may be analyzed to determine the temporal location of musical beats (quarter-notes) in order to set the timing of cuts and effects. At step 1507, the function re-times the image sequence to match the tempo of the music. By default, images appear for the duration of a music quarter-note, eighth-note, or sixteenth-note depending on the average tempo (quarter-note beats per second). The automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths. Images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo as described in fig. 15 col. 21 lines 54-67. First, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts. As a result, timing of cuts represent cut vector derived from a musical file. Second, the intervals between each beat is not the same since the automatic beat subdividing can be disabled by specifying a particular note-length or pattern of note-lengths, so images for which pauses or titles have been specified are extended to fill multiple beats, the number of which can either be specified or automatically determined according to the tempo. Thus, timing of cuts are derived from a plurality of identified temporal locations of a detected audio characteristic in a musical file, since the musical file is analyzed to determine the temporal location of musical beats in order to set the timing of cuts, and the intervals formed by plurality of identified temporal locations between the timing of cuts are different); and automatically mixing, by the editing system, the one or more image content items to produce an edited multimedia sequence (see col. 21 lines 58-67, col. 22 lines 1-54 for automatically mixing, by the editing system (i.e. editing system), the one or more image content items to produce an edited multimedia sequence (i.e. the audio (music) and video (images) streams are synchronized and multiplexed as shown in fig. 15 at step 1520 col. 22 lines 51-53))
Re claim 16, Nolan as discussed in claims 2 and 15 above discloses all the claimed limitations of claim 16.
Re claim 17, Nolan as discussed in claims 3 and 15 above discloses all the claimed limitations of claim 17.
Re claim 18, Nolan as discussed in claim 4 above discloses all the claimed limitations of claim 18.
Re claim 19, Nolan as discussed in claim 5 above discloses all the claimed limitations of claim 19.
Re claim 20, Nolan as discussed in claim 6 above discloses all the claimed limitations of claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 9,620,169 B1)(hereinafter Nolan) as applied to claims 1-20 above, and further in view of Jehan et al. (US 2016/0342382 A1)(hereinafter Jehan).
Re claim 21, Nolan as discussed in claim 15 above discloses all the claim limitations with additional claimed feature wherein instructions further cause the processors to perform operations (see col. 5 lines 45-46, col. 6 lines 3-16 for instructions further cause the processors to perform operations (i.e. the processor 16 may be one or more central processing units, microprocessors, microcontrollers, and/or the like))
Nolan fails to explicitly teach comprising: dividing the musical file into multiple segments, wherein the multiple segments have overlapping portions; performing a beat matching processing of the multiple segments; and providing a playback option of a resulting edited output file during the performing of the beat matching processing. However, the reference of Jehan explicitly teaches comprising: dividing the musical file into multiple segments, wherein the multiple segments have overlapping portions (see figs. 6-8 ¶ 91 for dividing the musical file into multiple segments (i.e. At the operation 354, the media mix data generation engine 242 operates to divide the beginning portion (P1) into a predetermined number of segments, such as S1-S6 (FIG. 8) as described in paragraph 90), wherein the multiple segments have overlapping portions (i.e. As a plurality of media content items 212 are analyzed in the same manner as described in FIGS. 6 and 7, a segment including a mix-out point in an ending portion of a content media item can completely overlap a segment including a mix-in point in a beginning portion of a subsequent content media item, when the two content media items are crossfaded for smooth transition. This ensures a smooth overlap between the content media items as described in fig. 8 paragraph 99). Also, see fig. 12 paragraph 118); performing a beat matching processing of the multiple segments (see figs. 6-11 ¶ 91 for performing a beat matching processing of the multiple segments (i.e. as the mix-in point (T.sub.IN) and the mix-out point (T.sub.OUT) are matched, the media-playback device 102 can operate to match at least one beat 440 (including 440A-440D) in the mix-out segment (S.sub.OUT) of the first media content item 212A with at least one beat 442 (including 442A-442D) in the mix-in segment (S.sub.IN) of the second media content item 212B as described in fig. 12 paragraph 117)); and providing a playback option of a resulting edited output file during the performing of the beat matching processing (see figs. 6-11 ¶s 91, 111-116 for providing a playback option of a resulting edited output file during the performing of the beat matching processing (i.e. as the mix-in point (T.sub.IN) and the mix-out point (T.sub.OUT) are matched, the media-playback device 102 can operate to match at least one beat 440 (including 440A-440D) in the mix-out segment (S.sub.OUT) of the first media content item 212A with at least one beat 442 (including 442A-442D) in the mix-in segment (S.sub.IN) of the second media content item 212B as described in fig. 12 paragraph 117))
Therefore, taking the combined teachings of Nolan and Jehan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (matching) into the system of Nolan as taught by Jehan.











Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/14/2022
/JOSE M. MESA/
Examiner
Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484